Field, C. J.
The evidence was competent that Varrdopolo found the stick broken with which one part of the door of the shop had been fastened, because this evidence tended to show that the shop had been broken into by somebody. We do not know what the answer was to the second question objected to, and therefore we do not know that the answer was prejudicial to the defendant, but the question in the connection in which it was put apparently related to the conduct of the defendant, and we cannot say that the court erred in allowing it to be put.

Exceptions overruled.